 

Sales Contract of Helpson Medical & Biotechnology Co., Ltd.

Date: March. 25, 2009 Contract No. HPS200903-020-01

Signed at:

Arrival port:

Custom No.:

Business No.:

According to the related stipulation of "People's Republic of China Law of
contract", after consulting unanimously, both sides sign this contract:



NO.

Name of Commodity, Specifications

Unit

Quantity

Unit Price(RMB )

Total Amount
(RMB)

Time of Shipment

 

AFGF

mg

10000

¥500.00

¥5,000,000.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Value( in letter ) FIVE MILLION ONLY

Buyer

Hainan LIANGBISHI Cosmetics Co., Ltd.

Seller

Helpson Medical & Biotechnology Co., Ltd.

Address

 

Address

No.17,Jinpan RD , haikou , hainan , China

tax

                             

tax

4

6

0

1

0

0

6

2

0

0

0

9

3

3

X

Bank &account No

Bank of Chia Jinpan Branch 46001003936050001633

Bank &account No

Commercial Bank Jinpan Branch 2201021119000024276

representative

 

representative

 

Telephone

0898-66827229

Telephone

0898-66811911 66818282

Fax

 

Zip Code

 

Fax

0898-66819024

Zip code

570216



--------------------------------------------------------------------------------

 

General Terms:

 

 

1

 

Quality :The supplier provides the product guaranteed conforms to the national
related drugs quality specification

     

 

 

2

 

Packing: Packing conforms to the national related laws and regulations
requirement, conforms to the shipment requirement

     

 

 

3

 

Delivery Term: a\ by buyer b\ collection c\ by the third party

     

 

 

4

 

Destination: 1. Warehouse of supplier 2. the arrival station of
railway/ship/road/air at suppliers’ location; 3. the station of
railway/ship/road / air at the buyers’ location.

     

 

 

5

 

Transportation: 1. railway  2. road  3. ship  4. air

     

 

 

6

 

Transport expense: 1.paid by supplier  2. paid by buyer

     

 

 

7

 

Payment: 1. wire via bank  2. bill  3. check  4. cash  5. collection

     

 

 

8

 

Time of Payment: three months When the payment excesses the deadline, seller has
the right to stop shipment.

     

 

 

9

 

Buyer should check at once at the arrival of the goods at the port of
destination, , if having any claims, buyers should ask for certificate from
shipper, fax the certificate to sellers within 7days.

     

 

 

10

 

The seller undertake the complete responsibility of quality of the drugs sold
and assure the prompt goods supply, the non-quality reason does not permit to
return goods

     

 

 

11

 

Violation responsibility: According to rules of "People's Republic of China Law
of contract" and "Industry and mining Product Purchase and sale contract Rule"

     

 

 

12

 

The above third , fourth , fifth , sixth , seventh items which marked x are the
execution way for both sides agrees

     

 

 

13

 

Disputes settlement: All the disputes will be settled under the plaintiff .locus
people’s court.

     

 

 

14

 

Other items



 

2

--------------------------------------------------------------------------------

 

 

 

(1

)

Partial delivery and partial settlement was permitted for the cargo under this
contract.

 

 

     

 

   

 

(2

)

Only if in contract special regulation, buyer should make the payment to seller
according to contract as soon as he receives the cargo, Nobody can draw the
money or the cargo without a formal notice of seller.

 

 

     

 

   

 

(3

)

Contract will be effective after signed by bilateral representatives.

 

 

     

 

   

 

(4

)

If there is a lawsuit because of payment, the non-prevailing party will pay the
legal fee, attorney fee and travel expense.

 

 

 

3

 

--------------------------------------------------------------------------------

 

